Case 3:18-cv-13404-RHC-SDD ECF No. 14 filed 03/14/19           PageID.94   Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

TY KEMPTON, individually, and on
behalf of all others similarly situated,

      Plaintiff,                                Case No. 18-cv-13404-RHC-SDD

v.                                              Hon. Robert H. Cleland
LIFE FOR RELIEF AND                             Magistrate Judge Stephanie Dawkins
DEVELOPMENT, a California non-                  Davis
profit corporation,
Defendant.
                                            /

                    NOTICE OF VOLUNTARY DISMISSAL
          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Ty

 Kempton hereby dismisses this action.


                                                Respectfully Submitted,


                                                /s/ George T. Blackmore
                                           By: George T. Blackmore (P76942)
                                               BLACKMORE LAW PLC
                                               21411 Civic Center Drive, Suite 200
                                               Southfield, MI 48076
                                               Telephone: (248) 845-8594
                                               Facimile: (855) 744-4419
                                               E-Mail:george@blackmorelawplc.com
                                               Local Counsel for Plaintiff and the
                                               putative Class




                                            1
Case 3:18-cv-13404-RHC-SDD ECF No. 14 filed 03/14/19          PageID.95   Page 2 of 2




                                              Stefan Coleman
                                              LAW OFFICES OF STEFAN
                                              COLEMAN, P.A.
                                              201 S. Biscayne Blvd, 28th Floor
                                              Miami, Fl 33131
                                              Telephone: (877) 333-9427
                                              Facsimile: (888) 498-8946
                                              Email: law@stefancoleman.com
                                              Counsel for Plaintiff and the putative
                                              Class

                                              Avi R. Kaufman
                                              KAUFMAN P.A.
                                              400 NW 26th Street
                                              Miami, FL 33127
                                              Telephone: (305) 469-5881
                                              Email: kaufman@kaufmanpa.com
                                              Counsel for Plaintiff and the putative
                                              class
Dated: March 14, 2019

                           CERTIFICATE OF SERVICE

      I certify that on March 14, 2019, a copy of the foregoing document was filed

via the Court’s CM ECF filer system, causing a true and correct copy to be sent to

all counsel of record.

                         /s/ George T. Blackmore
                         George T. Blackmore




                                          2
